Citation Nr: 1106293	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2001, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD) with Major Depressive Disorder.

2.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD with Major Depressive 
Disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied entitlement to service 
connection for PTSD.  The Veteran filed a Notice of Disagreement 
(NOD) in November 2002.  The RO issued a subsequent rating 
decision in March 2003 granting the Veteran's claim for service 
connection for PTSD with Major Depressive Disorder.  The RO 
assigned an initial rating of 50 percent disabling, effective 
August 31, 2001, the date of receipt of the Veteran's claim.  The 
Veteran filed a second NOD in January 2004, with the assignment 
of a 50 percent disability rating and the effective date 
assigned.

The RO certified this appeal to the Board in April 2006 and, in 
January 2011, no more than 90 days later, the Veteran's 
representative submitted additional evidence and waived the 
Veteran's right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2010).

The Veteran has also raised the issue of TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran 
submits evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when evidence of unemployability is presented in cases such 
as this, the issue of whether TDIU will be assigned should be 
handled during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in 
the appeal, the Veteran requested a withdrawal of the appeal of 
the claim concerning entitlement to an effective date earlier 
than August 31, 2001, for the grant of service connection for 
PTSD with Major Depressive Disorder.

2.  Throughout the appeal, the Veteran's service-connected PTSD 
with Major Depressive Disorder has been manifested by 
occupational and social impairment, with deficiencies in most 
areas.
 
3.  The Veteran's current combined disability rating is 70 
percent.

4.  The Veteran is unemployable by reason of his service-
connected PTSD with Major Depressive Disorder.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
concerning the issue of entitlement to an effective date earlier 
than August 31, 2001, for the grant of service connection for 
PTSD with Major Depressive Disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  Since August 31, 2001, the criteria for a 70 percent 
disability rating, but no higher, for the Veteran's PTSD with 
Major Depressive Disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2010).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

In regards to the Veteran's psychiatric claim, the Board finds 
that the content requirements of a duty to assist notice letter 
have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters from the RO dated in September 2001 and 
December 2002 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
September 2001 and December 2002 letters were provided before the 
initial adjudication of the Veteran's claim in August 2002 and 
March 2003, respectively.  Pelegrini, 18 Vet. App. at 120.  

A more recent April 2006 letter also informed the Veteran of the 
downstream disability rating and effective date elements of 
his psychiatric claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  The RO did not go back and readjudicate the 
claim by way of a subsequent Supplemental Statement of the Case 
(SSOC) after providing this notice.  However, his PTSD claim 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection.  In cases, as here, 
where an increased rating claim arose in another context - 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claim was subsequently 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended purpose 
has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Thus, the Veteran is not prejudiced by the failure of 
the RO to readjudicate his claim following the issuance of the 
Dingess notice letter.  19 Vet. App. at 473; See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In regards to the Veteran's TDIU claim, the Veteran has not been 
provided the requisite TDIU notice letter.  However, this does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to the 
Veteran by granting the TDIU claim on appeal.  Thus, a decision 
at this point poses no risk of prejudice to the Veteran.  See 
Bernard, 4 Vet. App. at 384; VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  He has been afforded a VA examination 
for his PTSD claim.  The Veteran has not been afforded a VA 
examination for his TDIU claim.  However, since the Board is 
granting the TDIU claim, a decision without a VA examination 
poses no risk of prejudice to the Veteran.  See Bernard, 4 Vet. 
App. at 384; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  For 
the foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Earlier Effective Date Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In a January 2011 statement, the Veteran's representative 
requested that the issue concerning entitlement to an effective 
date earlier than August 31, 2001, for the grant of service 
connection for PTSD with Major Depressive Disorder be withdrawn.  
Therefore, the Veteran has withdrawn the appeal of this issue 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal of this 
issue and it is dismissed.

PTSD Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate Diagnostic Codes (DC) identify the various disabilities.  
The assignment of a particular DC is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider which DC 
or codes are most appropriate for application in the Veteran's 
case and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his 
timely disagreement with the March 2003 rating decision that 
granted him service connection for his PTSD.  As such, the 
Veteran appealed the initial evaluation assigned and the severity 
of his disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Since the effective date for the grant of service connection, the 
Veteran's service-connected PTSD with Major Depressive Disorder 
has been evaluated as 50 percent disabling under DC 9411.  Under 
DC 9411, 50, 70 and 100 percent ratings are warranted in the 
following circumstances:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships. [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; having 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and, inability to 
establish and maintain effective relationships. [70 percent].
Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names of 
close relatives, own occupation, or own name. [100 percent].

38 C.F.R. § 4.130, DC 9411 (2010). 

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the 50 percent evaluation 
assigned to the Veteran's disability, the Global Assessment of 
Functioning (GAF) scores of 41 and 47 assigned by medical 
providers throughout the course of this appeal will be discussed.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of social 
and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).

The Board finds that a rating of 70 percent under the General 
Rating Formula for Mental Disorders most closely approximates the 
Veteran's current symptomatology.  The evidence reflects that the 
Veteran currently suffers from occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  38 C.F.R. 
§ 4.130, DC 9411.

Specifically, following a November 2001 private physical 
examination, Dr. R.T. determined that the Veteran is "unable to 
engage in stress situations or engage in interpersonal relations 
(marked limitations)."

In January 2003, the Veteran was afforded a VA examination.  At 
this examination, the Veteran reported that he has been married 
for 30 years.  The Veteran described his marriage as great and 
that his wife is very supportive of him.  However, the Veteran 
indicated that he has threatened his wife with a firearm in the 
past.  The Veteran reported that he has friends and 
acquaintances, but that he prefers the company of Vietnam 
veterans.  The Veteran stated that his social life diminished 
following his discharge from the military.  The Veteran was 
currently employed.  However, the Veteran stated that he is 
cycled through five departments because "[he] would probably 
lose [his] cool and choke somebody" if he was not cycled through 
the departments.  The Veteran stated that he has difficulties 
dealing with authority figures and has a low tolerance for 
frustration and stress.  The Veteran reported that he has been 
arrested approximately six times for fighting.  The Veteran was 
not currently using drugs.  The Veteran reported experiencing the 
following symptoms: depressed mood, hypervigilance, anhedonia, 
anergia, insomnia, nightmares, restricted affect, disconnect from 
other people, avoidance of war situations, intrusive thoughts, 
flashbacks, irritability, and concentration problems that 
interfere with his employment.  The Veteran also reported 
occasionally hearing voices in his head.  The Veteran denied past 
or current suicidal ideation.  The Veteran also denied homicidal 
ideation; however, the Veteran did state that he has previously 
desired to hurt people who have caused him distress.  The Veteran 
stated that he has lost interest in many activities he previously 
enjoyed, such as hunting and playing sports.  The Veteran stated 
that he is reluctant to get "too attached" to people, including 
to his family.

The January 2003 VA examiner reported that the Veteran displayed 
psychomotor retardation during the interview.  The Veteran was 
well groomed with appropriate attire and grooming.  He was fully 
oriented.  He was cooperative with the examiner and was able to 
communicate in a clear and logical way.  His speech was normal in 
rhythm and volume, but slow in rate.  His affect was primarily 
euthymic.  The Veteran did not become tearful or anxious during 
the interview.  The VA examiner observed that the Veteran began 
sweating and having an increased heart rate when he was reminded 
of the Vietnam War.  The VA examiner determined that the Veteran 
did not present signs of a thought disorder.  Following a 
physical examination of the Veteran and a review of the claims 
file, the VA examiner assigned the Veteran a GAF score of 41 and 
diagnosed the Veteran with PTSD, and chronic, recurrent Major 
Depressive Disorder.  The VA examiner concluded that if the 
Veteran's current employment was not making "extraordinary 
accommodations for him," then the Veteran's occupational 
functioning would "likely be impaired."  The VA examiner 
determined that the Veteran was capable of managing his own 
affairs.  The VA examiner reported that the Veteran has symptoms 
of emotional disorders that greatly exceed the minimal criteria 
for PTSD.  The VA examiner also determined that, "[d]espite the 
longevity of his marriage, it appears that this is largely due to 
his wife's strong commitment to sustaining the relationship ... 
despite being threatened with a weapon."  In conclusion, the VA 
examiner determined that the "Veteran's life has been severely 
negatively impacted by his war experiences."

The next psychiatric examination in the claims file is dated in 
July 2010 from Dr. C.D., the Veteran's private physician.  At 
this examination, the Veteran reported experiencing the following 
symptoms: intrusive thoughts and images, difficulty 
concentrating, irritability and anger outbursts, jumpiness, being 
easily startled, recollecting his military events on a daily 
basis, not wanting to talk about his military service, and 
recurrent suicidal thoughts.  The Veteran also informed Dr. C.D. 
that he often "thinks about going to a public place, like a post 
office, and shooting people so that someone will finally realize 
that he needs help."  Following a physical examination of the 
Veteran, Dr. C.D. assigned the Veteran a GAF score of 47 and 
diagnosed the Veteran with chronic PTSD, and recurrent, severe, 
chronic Major Depressive Disorder with psychotic features.  Dr. 
C.D. determined that the Veteran had avoidance symptoms, 
increased arousal symptoms, and reexperiencing symptoms.  Dr. 
C.D. concluded that the Veteran's disability "signifies 
significant distress and serious symptoms of both PTSD and Major 
Depression."  Dr. C.D. determined that the Veteran needs 
immediate attention for clinical intervention and "is not at any 
capacity to be able to work or function in an employment or even 
a voluntary manner at his time."
Further, throughout the appeal, the Veteran has been assigned GAF 
scores of 41 and 47.  As previously mentioned, a GAF score of 41-
50 contemplates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  See DSM-IV at 44-47.  

Based on this evidence of record, the Board finds that the 
Veteran's PTSD with Major Depressive Disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  As mentioned, Dr. R.T. determined that the 
Veteran is "unable to engage in stress situations or engage in 
interpersonal relations (marked limitations)."  Dr. C.D. 
determined that the Veteran needs immediate attention for 
clinical intervention and "is not at any capacity to be able to 
work or function in an employment or even a voluntary manner at 
his time."  The VA examiner concluded that if the Veteran's 
current employment was not making "extraordinary accommodations 
for him," then the Veteran's occupational functioning would 
"likely be impaired."  The VA examiner also determined that, 
"[d]espite the longevity of his marriage, it appears that this 
is largely due to his wife's strong commitment to sustaining the 
relationship ... despite being threatened with a weapon."  
Additionally, as shown by the evidence described above, the 
Veteran suffers from suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); and, 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting) - all symptoms contemplated for the 70 
percent disability rating.  As such, a 70 percent initial 
disability rating is justified for the Veteran's service-
connected PTSD with Major Depressive Disorder.  38 C.F.R. 
§ 4.130, DC 9411.

A higher rating of 100 percent is not warranted, however, as that 
rating requires evidence of total occupational and social 
impairment.  While occupational impairment has been documented in 
the medical evidence, evidence of total social impairment has not 
been documented in the medical evidence.  Specifically, at his 
January 2003 VA examination, the Veteran stated that he is 
currently married and has been married for 30 years.  At the July 
2010 private examination, the Veteran's adult daughter brought 
the Veteran to the examination and thus the Veteran has a 
relationship with his child.  Further, at the January 2003 VA 
examination, the Veteran reported that he has friends and 
acquaintances.  This evidence does not establish that the Veteran 
is completely unable to establish or maintain effective 
relationships due to his PTSD with Major Depressive Disorder.  
38 C.F.R. § 4.130, DC 9411.

Further, a rating of 100 percent contemplates such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names of 
close relatives, own occupation, or own name.  The Veteran 
endorsed some thoughts of hurting himself or others and symptoms 
of hallucinations (i.e., voices in his head).  However, besides 
from these symptoms, there is no evidence in the medical record 
of any of the remaining symptoms.  Specifically, the January 2003 
VA examiner determined the Veteran was competent to manage his 
own funds.  The Veteran was found to be well-groomed and neatly 
and/or appropriately dressed.  The Veteran did not display 
symptoms of a thought disorder or memory loss.  There is no 
evidence to the contrary of this in the claims file.  As such, a 
higher rating of 100 percent is not justified for the Veteran's 
service-connected PTSD with Major Depressive Disorder.  38 C.F.R. 
§ 4.130, DC 9411.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's PTSD with Major Depressive Disorder warrants a rating 
no higher than 70 percent.  While the requirements of Fenderson 
have been considered, the evidence of record shows that the 
Veteran's PTSD with Major Depressive Disorder has remained 
constant throughout the appeal period.  12 Vet. App. at 119.






TDIU Claim

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and that - if there is only one service-
connected disability, it is rated as at least 60-percent 
disabling, or, if more than one disability, at least one 
disability is rated as at least 40-percent disabling and the 
Veteran has a combined rating of at least 70 percent.  Id.  But 
see, in particular, 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for one disability: 
(i) PTSD with Major Depressive Disorder, rated as 70-percent 
disabling (based on this decision).  The Veteran therefore meets 
the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a).  

The remaining issue then is whether the service-connected 
disability prohibits him from obtaining and maintaining 
substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

Throughout the appeal, the Veteran has stated that he is 
unemployed due to his service-connected PTSD with Major 
Depressive Disorder.  For example, in an April 2005 statement, 
the Veteran reported that he lost his current employment because 
of his anger or temperament.  

These lay statements are supported by the medical evidence of 
record.  Specifically, in a July 2010 medical opinion, the 
Veteran's private physician, Dr. C.D., concluded that the 
Veteran's PTSD with Major Depressive Disorder prevents the 
Veteran from working or functioning in employment in any 
capacity.  Dr. C.D. also determined that the Veteran's PTSD with 
Major Depressive Disorder prevents the Veteran from even working 
in an employment setting in a voluntary manner.  Dr. C.D. reached 
this conclusion after a physical examination of the Veteran.  At 
this examination, the Veteran also informed Dr. C.D. that he 
often "thinks about going to a public place, like a post office, 
and shooting people so that someone will finally realize that he 
needs help."  Additionally, in January 2005, the Veteran's 
private physician, Dr. P.J., provided a medical opinion 
determining that the Veteran "needs to be off work until [his] 
thyroid and depression [are]  better."  Further, the January 
2003 VA examiner, following a physical examination of the Veteran 
and a review of the claims file, concluded that if the Veteran's 
current employment was not making "extraordinary accommodations 
for him," then the Veteran's occupational functioning would 
"likely be impaired."  There is no medical evidence to the 
contrary in the claims file.

Consequently, giving the Veteran the benefit of the doubt, the 
Board will conclude that the pertinent evidence is at least in 
equipoise as to whether his service-connected PTSD with Major 
Depressive Disorder precludes a substantially gainful occupation, 
and that entitlement to TDIU is therefore warranted.  38 C.F.R. 
§ 4.16(a).










	(CONTINUED ON NEXT PAGE)
ORDER

The claim concerning entitlement to an effective date earlier 
than August 31, 2001, for the grant of service connection for 
PTSD with Major Depressive Disorder is dismissed.

Entitlement to an initial disability rating of 70 percent, but no 
higher, for PTSD with Major Depressive Disorder is granted, 
effective August 31, 2001, subject to the statutory and 
regulatory provisions governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the statutory and 
regulatory provisions governing the payment of monetary benefits.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


